NUMBER 13-13-00060-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

EUGENIO CANTU AND
ELISABEL CANTU,                                                            Appellants,

                                           v.

STATE FARM LLOYDS
AND SERVICEMASTER
QUALITY RESTORATION,                               Appellees.
____________________________________________________________

             On appeal from the 404th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      This matter is before the Court on a defective notice of appeal and appellants’

failure to correct the defects. On January 29, 2013, the Court advised appellants that the
notice of appeal was not in compliance with Texas Rule of Appellate Procedure

25.1(d),(5), that it contained the incorrect trial court cause number, and requested

correction of these defects within thirty days. See Tex. R. App. P. 25.1(d)(5), 37.1,

42.3(b),(c).

        On March 27, 2013, the Court again advised appellant that the notice of appeal

contained an incorrect trial court number, was not in compliance with Texas Rule of

Appellate Procedure 25.1(d)(5), and informed appellants that the appeal would be

dismissed if the defects were not cured after the expiration of ten days from the date of

receipt of the Court's notice. Appellants have failed to correct the defects or otherwise

respond to the Court's notices.

        On March 12, 2013, the Clerk of the Court notified appellants that they were

delinquent in remitting a $175.00 filing fee. The Clerk of this Court notified appellants

that the appeal was subject to dismissal if the filing fee was not paid within ten days from

the date of receipt of this letter. See id. 42.3(b),(c). Appellants have failed to pay the

filing fee.

        On its own motion, with ten days notice to the parties, an appellate court may

dismiss a civil appeal for want of prosecution or failure to comply with a notice from the

clerk requiring a response or other action within a specified time. See Tex. R. App. P.

42.3(b),(c). Accordingly, we DISMISS the appeal FOR WANT OF PROSECUTION and

failure to comply with notices from the Court. See id.

                                                 PER CURIAM

Delivered and filed the
23rd day of May, 2013.
                                             2